In re Wingerter, William; — Defendants); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “F”, No. 256-439.
Denied. Relator has failed to show that he has complied with the procedures set forth in the Public Records law, La.R.S. 44:1 et seq., by commencing his efforts to obtain the initial police report by making a request to the custodian of that record. Relator should follow the procedure set forth in La.R.S. 44:35 in the event that a request to the records custodian is denied or is not answered timely.